Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received on 03/03/2021 have been acknowledged. The Examiner’s Amendment in the present Notice of Allowance renders moot all of the rejections previously set forth in the Non-Final Office Action mailed 12/04/2020.
Claims 5, 31, and 39 have been cancelled. 
Claims 1, 16, 24, 28, 32, 33, and 34 have been amended. 
Claims 40 – 55 have been added. 

Claims 1 -14, 16-20, and 24 – 28 are directed to an allowable product. Thus, the restriction requirement among Groups I – V, as set forth in the Office Action mailed on August 14, 2020, has been reconsidered in view of the allowability of the claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of August 14, 2020 is fully withdrawn. 
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Davis and Nicole Sullivan on 04/14/2021. 

The application has been amended as follows: 
In the claims: 

Claim 39 has been canceled.

The text of claims 1, 16, 24, 28, 32, 33, and 34 has been deleted and has been replaced as follows: 
1. An antibody or antigen-binding fragment thereof that binds a Factor IX Padua comprising the amino acid sequence of SEQ ID NO: 1 and does not bind to a wild-type (WT) Factor IX comprising the amino acid sequence (SEQ ID NO: 2), wherein the antibody or antigen-binding fragment thereof comprises: 
(i) the amino acid sequences of:  SSYAIS (SEQ ID NO: 6), GIVPAFGTANYAQKFQG (SEQ ID NO: 7), SWGVISFAY (SEQ ID NO: 8), 
(ii) the amino acid sequences of SEQ ID NOs: 24 and 25; or 
(iii) the amino acid sequences of SEQ ID NOs: 26 and 27.

16. An antibody or antigen-binding fragment comprising an amino acid sequence comprising each of SEQ ID NOs: 6-11, wherein the antibody or antigen-binding fragment binds a Factor IX Padua comprising the amino acid sequence of SEQ ID NO: 1 and does not bind to a wild-type (WT) Factor IX comprising the amino acid sequence (SEQ ID NO: 2), and optionally, wherein the antibody or antigen-binding fragment further comprises a FLAG tag comprising DYKDDDDK (SEQ ID NO: 12) and/or a hexa-His tag comprising HHHHHH (SEQ ID NO: 13), optionally, wherein the FLAG tag and/or the hexa-His tag are located at the C-terminal end of the antibody or antigen-binding fragment.

24. A kit comprising (i) the antibody or antigen-binding fragment of claim 1, and optionally, instructions for use, and optionally, (ii) a secondary antibody which binds to the antibody or antigen-binding fragment of (i).  

28. The kit of claim 26, comprising a solid support pre-coated with a solution comprising about 50 ng to about 500 ng of the antibody or antigen binding fragment.  

32. A method of detecting Factor IX Padua in a sample obtained from a subject, comprising (i) contacting the sample with the antibody or antigen-binding fragment of claim 1 to form 

33. The method of claim 32, wherein the antibody or antigen-binding fragment is conjugated to a detecting agent and/or a solid support. 

34. The method of claim 32, comprising contacting the sample with a secondary antibody comprising a detecting agent, wherein the secondary antibody binds to the antibody or antigen-binding fragment.

The following new claims 40 – 55 have been added: 

40.  A method of detecting Factor IX Padua in a sample obtained from a subject, comprising (i) contacting the sample with the antibody or antigen-binding fragment of claim 16 to form a complex comprising the Factor IX Padua and the antibody or antigen-binding fragment, and (ii) detecting the complex in the sample.

41. The method of claim 40, wherein the antibody or antigen-binding fragment is conjugated to a detecting agent and/or a solid support.

42.	The method of claim 40, comprising contacting the sample with a secondary antibody comprising a detecting agent, wherein the secondary antibody binds to the antibody or antigen-binding fragment.



44.	The method of claim 43, wherein the signal is an enzymatic activity, binding activity and/or chromogenic activity.

45.	The method of claim 40, wherein the sample is a blood sample, a serum sample, or a plasma sample.

46.	The method of claim 40, wherein the subject has been treated with a vector comprising a nucleotide sequence encoding Factor IX Padua.  

47.	 A method of detecting Factor IX Padua in a sample obtained from a subject, comprising (i) contacting the sample with the conjugate of claim 17 to form a complex comprising the Factor IX Padua and the conjugate, and (ii) detecting the complex in the sample.

48.	The method of claim 47, wherein the conjugate comprises a detecting agent.

49.	The method of claim 47, comprising contacting the sample with a secondary antibody comprising a detecting agent, wherein the secondary antibody binds to the conjugate.



51.	The method of claim 50, wherein the signal is an enzymatic activity, binding activity and/or chromogenic activity.

52.	The method of claim 47, wherein the sample is a blood sample, a serum sample, or a plasma sample.

53.	The method of claim 47, wherein the subject has been treated with a vector comprising a nucleotide sequence encoding Factor IX Padua.

54.	A kit comprising (i) the antibody or antigen-binding fragment of claim 16, and optionally, instructions for use, and optionally, (ii) a secondary antibody which binds to the antibody or antigen-binding fragment of (i).    

55.	A kit comprising (i) the conjugate of claim 17, and optionally, instructions for use, and optionally, (ii) a secondary antibody which binds to the conjugate of (i).    

In the specification: 
The text of paragraph [0009] has been deleted and has been replaced as follows: 
FIG. 1 represents a schematic of the amino acid sequences of WT Factor IX (SEQ ID NO: 2) and of FIX Padua (SEQ ID NO: 1).

Claims 1 – 14, 16 – 30, 32 – 38, and 40 - 55 are allowable. 

The following is an examiner’s statement of reasons for allowance: Applicant has claimed antibodies and antigen-binding fragments that bind to Factor IX Padua (SEQ ID NO: 1) but not to wild-type Factor IX (SEQ ID NO: 2). Further claimed are nucleic acids encoding said anti-Factor IX Padua antibody, vectors, host cells, kits and compositions comprising the antibody/antigen-binding fragment or conjugate thereof, and methods of detecting Factor IX Padua in a sample using disclosed antibodies. Anti-Factor IX antibodies for non-therapeutic methods including detection methods such as ELISA assays are known in the prior art (see, for example, U.S. Pat. No. 7,297,336). However, the claimed invention provides anti- antibodies that specifically recognize Factor IX Padua without cross-reactivity to wild-type Factor IX (see Specification, Background and Summary). The anti-Factor IX Padua antibody amino acid sequences of the instant claims do not appear to be obvious variants of those disclosed in the prior art. Specifically, the BC1 clone having the amino acid sequences of SEQ ID NO: 6 - 11 was shown to have the highest binding affinity for Factor IX Padua even in the presence of wild-type Factor IX (see Para. 00161 of Specification and Examples). The independent claim recites that the claimed antibodies and antigen binding fragments comprise six fully defined CDRs, a VH/VL chain pair, or heavy chain/light chain pair identified by SEQ ID numbers. As evidenced by Janeway et al., artisans would know that all six CDRs confer antigen binding functions. Using these sequences artisans would be able to make a wide variety of antibody structures, such as humanized and chimeric antibodies, as well as antigen binding fragments thereof using molecular biology techniques as evidenced by US Patent 6,180,370 and Kiriyanov et al. Therefore, artisans would reasonably be .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644